ALD-097                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-2108
                                      ___________

                             DEMARCUS L. CHAMBERS,
                                             Appellant

                                             v.

                           WARDEN LEWISBURG USP
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civ. No. 1:19-cv-02067)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  February 18, 2021
           Before: MCKEE, GREENAWAY, JR. and BIBAS, Circuit Judges

                             (Opinion filed: April 29, 2021)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       DeMarcus Chambers pleaded guilty to two federal offenses: Hobbs Act robbery,

for which he received a sentence of 96 months; and using or carrying a gun during a

“crime of violence,” for which he received a mandatory minimum sentence of 84 months

because the gun was “brandished.” 18 U.S.C. § 924(c)(1)(A)(ii). According to the

criminal judgment entered by the district court, the sentences were to run consecutively

and would be followed by three years of supervised release. The judgment included

recommendations that, while incarcerated, Chambers obtain his GED and participate in

intensive drug treatment. See United States v. Chambers, DC No. 2:08-cr-20262-01, dkt

#46 (redacted) (W.D. Tenn. Aug. 7, 2009).

       The Bureau of Prisons (BOP) maintains that Chambers’s projected release date is

May 30, 2022. Chambers argues that he is eligible for an earlier release. To challenge the

release date and other aspects of his sentence purportedly bearing on its execution,

Chambers filed multiple petitions under 28 U.S.C. § 2241 for a writ of habeas corpus.

       The petition at issue here was filed in the United States District Court for the

Western District of Tennessee, where Chambers was sentenced. That court transferred

the petition to the United States District Court for the Middle District of Pennsylvania

(the District Court) on the basis that Chambers was then confined at USP Lewisburg in

Pennsylvania, the warden of which was added as the respondent (the Warden).



                                             2
         In his petition, Chambers raised four claims: (1) the sentences for his convictions

should not have been aggregated for purposes of calculating a projected release date; (2)

the BOP should have awarded Chambers extra good-time credit (GTC), per the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018); (3) the BOP disallowed too

much GTC because of disciplinary issues; and (4) the BOP should place him in a

halfway-house and/or Residential Drug and Alcohol Program (RDAP).1

         The District Court denied relief. It first rejected Chambers’s claim about the

aggregation of his sentences, relying on 18 U.S.C. § 3584(c). The District Court next

rejected Chambers’s GTC-related claims. The District Court observed that the BOP

correctly calculated GTC eligibility consistent with the First Step Act: 15 (duration of

sentence in years) x 54 (obtainable GTCs each year under 18 U.S.C. § 3624(b)(1), as

clarified by the First Step Act) = 810 (total GTCs Chambers could be eligible to receive).

And it agreed with the BOP that 415 days’ worth of GTC was properly disallowed

because of Chambers’s unsatisfactory progress toward earning his GED, in conjunction

with his multiple disciplinary infractions. Finally, the District Court rejected as premature

Chambers’s claim regarding placement in a halfway house, and it rejected on

jurisdictional grounds Chambers’s request to be placed in an RDAP.

         Chambers appealed. On appeal, the Warden moved for summary affirmance of the

District Court’s judgment.


1
    Chambers raised some of these same claims in the habeas petition currently pending in
                                            3
       Chambers does not need a certificate of appealability to proceed. See Reese v.

Warden Phila. FDC, 904 F.3d 244, 246 (3d Cir. 2018). We have jurisdiction under 28

U.S.C. § 1291. Our review is plenary. See Reese, 904 F.3d at 246.

       The District Court committed no error in denying Chambers’s habeas petition. In

particular, the District Court properly rejected on statutory grounds Chambers’s sentence-

aggregation claim. The BOP was permitted to aggregate Chambers’s otherwise-

consecutive sentences into a single unit for purely administrative purposes, such as—at

issue here—calculating GTC under 18 U.S.C. § 3624. See 18 U.S.C. § 3584(c)

(“Multiple terms of imprisonment ordered to run consecutively or concurrently shall be

treated for administrative purposes as a single, aggregate term of imprisonment”); see

also United States v. Martin, 974 F.3d 124, 136 (2d Cir. 2020) (explaining that the

“administrative purposes” referenced in § 3584(c) are described in, “among other

provisions, 18 U.S.C. § 3585, which authorizes the BOP to provide inmates with credit

towards their sentence for various reasons, including for time spent in detention prior to

commencement of the sentence”).

       In addition, the District Court properly rejected on jurisdictional grounds

Chambers’s request for placement in an RDAP. A challenge to the execution of one’s

sentence, under § 2241, requires allegations that the BOP’s conduct is inconsistent with a

command or recommendation in the judgment. Cardona v. Bledsoe, 681 F.3d 533, 537


Chambers v. USP Lewisburg Warden, DC No. 2:19-cv-02027 (W.D. Tenn.).
                                      4
(3d Cir. 2012). While the criminal judgment here included a recommendation that

Chambers obtain intensive drug treatment while incarcerated, it did not recommend that

he participate in a specific program, and there is no evidence in the record indicating that

the BOP has blocked Chambers from receiving treatment.2 Furthermore, the BOP has

discretion to determine which prisoners are eligible to participate in an RDAP, see 18

U.S.C. § 3621(e)(5)(B), and the Administrative Procedures Act prohibits judicial review

of RDAP-placement decisions. See Standifer v. Ledezma, 653 F.3d 1276, 1279 n.3 (10th

Cir. 2011); see also 18 U.S.C. § 3625; Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir.

2011). The District Court thus did not err in disposing of Chambers’s RDAP claim.

       The District Court, moreover, properly rejected as premature Chambers’s claim

that he should serve out the final months of his sentence in a community setting. Under

the Second Chance Act of 2007, Pub. L. No. 110–199, 122 Stat. 657 (2008), the BOP

“shall, to the extent practicable, ensure that a prisoner serving a term of imprisonment

spends a portion of the final months of that term (not to exceed 12 months) under

conditions that will afford that prisoner a reasonable opportunity to adjust to and prepare

for the reentry of that prisoner into the community.” 18 U.S.C. § 3624. The District Court

correctly observed that the BOP had not yet evaluated Chambers for community


2
  Even assuming, arguendo, that there were some discrepancy between the sentencing
court’s recommendation and the BOP’s conduct, no habeas claim would arise. Cf.
Cardona, 681 F.3d at 537 n.7. Entry into the RDAP would not guarantee less time served
for Chambers, so his claim that he is being denied entry to the program improperly is not
cognizable under § 2241. See Leamer v. Fauver, 288 F.3d 532, 543 (3d Cir. 2002).
                                             5
placement. And it correctly observed that, per BOP policy, no evaluation would occur

until 17-19 months prior to Chambers’s projected release date. While the time for an

evaluation has since arrived, the District Court committed no error by applying the facts

before it at the time of its decision.

       Finally, we agree with the District Court’s rejection of Chambers’s GTC-related

claims. Based on the record before it, the District Court properly accepted the BOP’s

assessment of the GTCs that Chambers earned and lost. We discern no violation of the

First Step Act with respect to GTC computation.

       For those reasons, we affirm the judgment of the District Court. See 3d Cir. L.A.R.

27.4 (2011); 3d Cir. I.O.P. 10.6 (2018). The Warden’s motion for summary affirmance is

denied as unnecessary.




                                            6